Citation Nr: 0917113	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

A hiatal hernia was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The Veteran does not contend that he had a hiatal hernia in 
service.  Rather, he contends that he experienced stomach 
problems during service, which later developed into 
gastroesophageal reflux disease (GERD) following his 
discharge from service, and eventually, led to his currently 
demonstrated hiatal hernia.  See February 2006 notice of 
disagreement, April 2006 Veteran's statements, June 2006 
Veteran's statement, July 2006 Veteran's statements, and 
February 2009 statement of accredited representative.  
Specifically, he claims that during his early days at boot 
camp in Paris Island, South Carolina, he began experiencing a 
burning pain in his stomach, and that he sought medical 
treatment for his stomach problems at the infirmary at Fort 
Sherman in Panama, while on board the USS Inchon, while TAD 
in DaNang, South Vietnam, at Camp Lejune in North Carolina, 
and at Camp Geiger in North Carolina.  See id.  The Veteran 
also claims that as an alternative to treatment at sick bay 
in boot camp, his platoon sergeant would administer stomach 
remedies such as Maalox and Mylanta, as well as Ben Gay and 
aspirin.  See id.  The Veteran contends that following his 
discharge from service, he was treated for "acid stomach" 
at VA medical facilities.  Specifically, he claims that he 
was treated post-service at the VA Medical Centers in the 
Bronx (Bronx VA) and Brooklyn in 1977, and that he was 
diagnosed with GERD in the early 1980's at the Bronx VA and 
by a private physician.  See id.  

The medical evidence of record shows that the Veteran does 
have a current diagnosis of a hiatal hernia.  Outpatient 
treatment records from the Bronx VA dated from April 1990 to 
June 1992 indicate that the Veteran was seen for acute viral 
gastroenteritis, among other things, but there are no 
findings regarding a hiatal hernia.  The Veteran was afforded 
a VA digestive conditions examination in November 2005.  The 
examiner noted the Veteran's reports of being diagnosed with 
GERD in 1982, after his discharge from the military.  The 
Veteran also reported that he was treated with Mylanta and 
that the symptoms of his GERD were off an on.  He continued 
to complain at that time of a burning sensation, mostly food 
related, and sometimes an increase in gas formation, which 
also depended on food.  The examiner diagnosed a small hiatal 
hernia, and opined that the Veteran's GERD was less likely 
than not service-related.  His rationale was that the Veteran 
was in the military from 1972 to 1974 and the first symptoms 
of GERD were in 1982.  The most current VA outpatient 
treatment records from the Bronx VA dated from April 2008 to 
December 2008, and the VA Medical Center in New York (New 
York VA) dated from August 2006 to September 2006, show a 
history of hiatal hernia, but no current treatment for the 
condition.

The evidence of record does not show that the Veteran's 
currently demonstrated hiatal hernia is related to his active 
military service.  Service treatment records are negative for 
any complaints, treatment or diagnosis of stomach problems or 
a hiatal hernia.  Furthermore, the Veteran did not report any 
stomach problems at the time of his separation examination in 
April 1974 and he received a normal genitourinary clinical 
evaluation at that time.  The first post-service medical 
evidence of stomach problems is found in the aforementioned 
outpatient treatment records from the Bronx VA dated from 
April 1990 to June 1992, and the first post-service evidence 
of a hiatal hernia is found in the aforementioned November 
2005 VA examination report.  Furthermore, in addition to the 
absence of any documentary evidence of the Veteran being 
diagnosed with GERD during VA outpatient treatment, he 
himself has reported that he was not diagnosed with the 
disorder until 1982, approximately eight years after his 
discharge from service.  The Board also notes that in June 
2000 statements, the Veteran claims that he has stomach 
problems which he feels are directly related to his lack of 
teeth.  Specifically, he claims that he is unable to properly 
chew his food and that as a result, he has digestive problems 
when he eats.  See June 2000 statements of Veteran.  

There is no indication that the stomach problems the Veteran 
was treated for from April 1990 to June 1992 and allegedly in 
1982, or his hiatal hernia, diagnosed in 2005, are related to 
his active military service.  In fact, the November 2005 VA 
examiner, the only medical professional to render an opinion 
in this case, opined that the Veteran's post-service GERD 
diagnosis is likely not related to service.  

In essence, the evidence of a nexus between the Veteran's 
hiatal hernia and his active military service is limited to 
the Veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
a hiatal hernia is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in October 2005, prior to the 
initial adjudication of the claim, the Veteran was provided 
with the notice required by section 5103(a).  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the Veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).
The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the November 2005 VA digestive 
conditions examination did not discuss the etiology of the 
Veteran's currently demonstrated hiatal hernia.  However, the 
Board finds that another examination to decide that issue is 
not required in this case because the medical evidence of 
record is sufficient to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Specifically, the Board notes that although 
the Veteran has a current diagnosis of a hiatal hernia; there 
is no evidence of the disorder in service and there is no 
evidence of record showing that the disorder is related to 
the Veteran's active military duty.  Furthermore, the 
examiner did opine that the Veteran's GERD, which the Veteran 
claims ultimately led to his development of a hiatal hernia, 
was not related to his active military service.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a hiatal hernia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


